Case 1:17-cv-00099-JKB Document 250 Filed 10/03/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA, *

Plaintiff, *

v. * CIVIL NO. JKB-17-0099
BALTIMORE POLICE | *

DEPARTMENT, et al.,

Defendants.
REE

ORDER
The Court hereby APPROVES the Monitoring Team’s July 2019 invoice and DIRECTS
the Clerk to immediately disburse the invoice from the funds presently on deposit in the registry

of the Court.

DATED this eS day of October, 2019.

BY THE COURT:

Dem bh IP,

James K. Bredar
United States District Judge
